                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:19-cv-55-MOC-WCM


ASHLEY GALLEHER, on behalf of           )
herself and all others similarly situated,
                                        )
                                        )
                  Plaintiff,            )
                                        )
            vs.                         )
                                        )                              ORDER
ARTISANAL, LLC and BILL GREENE,         )
                                        )
                  Defendants.           )
_______________________________________ )

         THIS MATTER comes before the Court on a Partial Motion for Summary Judgment by

Ashley Galleher and the opt-in plaintiffs, Jessica Brown, Lynn Daly, Macy Smith, Liza Stewart,

Sydney Bandemer, Erin Sferrazza, Adam Smith, and Brendan Bengtson (hereafter collectively

“Plaintiffs”). (Doc. No. 40).

    I.      Background

            A. Procedural Background

         Plaintiff Ashley Galleher filed her Complaint (“Complaint”) on February 18, 2019. (Doc.

No. 1). Plaintiff’s Complaint alleges minimum wage, overtime, and unpaid wage claims against

Defendants Artisanal, LLC (“Artisanal”) and Bill Greene (“Greene”) individually in violation of

the Fair Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”) and the North Carolina Wage

Payment Act, N.C. GEN. STAT. § 95.25.1 et seq. (“NCWHA”).1 Defendants filed their Answer on


1 Plaintiffs have noted that they will be dismissing the individual Defendant, Bill Greene, from
the lawsuit. In addition, Plaintiffs are only pursuing Counts I and II of their Complaint under the
FLSA and have noted that they will be dismissing Count III of their Complaint alleging claims
under the NCWHA.
                                                   1



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 1 of 25
June 14, 2019. (Doc. No. 10). On July 31, 2019, Galleher moved the Court to conditionally certify

a FLSA collective action and facilitate notice to putative collective members. (Doc. No. 14). The

Court granted Galleher’s motion and conditionally certified the following collective class:

        All current and former employees of Defendants who were employed at the
        Artisanal restaurant in Banner Elk, North Carolina as servers, bussers, hostesses,
        and bartenders, or their functional equivalents, anytime during the three-year period
        preceding the filing of the Complaint in this action.

(Doc. No. 18). Following conditional certification, eight additional Tipped Workers opted into

this lawsuit.

        Plaintiffs, who were servers, bussers, hostesses, food expediters, and bartenders at

Artisanal and received tips as part of their compensation (“Tipped Workers”), seek to recover

unpaid minimum wages and overtime under the FLSA. (Doc. No. 1, Counts I and II). Plaintiffs

assert that Artisanal had a policy and practice of failing to pay Plaintiffs minimum wage for all

hours worked because Artisanal improperly used the federal “tip credit” to supplement its sub-

minimum wage rate of $2.13. Plaintiffs allege that Artisanal could not utilize the tip credit

because (1) it failed to provide adequate notice to Plaintiffs of the intention to use a portion of

Plaintiffs’ tips toward satisfying the federal minimum wage as required by section 203(m); and

(2) it took improper deductions from Plaintiffs’ minimum wage for breakage, laundry, uniforms,

and other fees/charges. (Doc. No. 1 at Count I). Plaintiffs allege that Artisanal’s improper

payment of $2.13 per hour rather than the federal minimum wage of $7.25 results in minimum

wage violations and an underpayment of $5.12 per hour for all hours worked by Tipped

Employees. In addition, Plaintiffs also allege that Artisanal did not properly calculate Tipped

Workers’ regular rate/overtime for all hours worked over 40 in a workweek, resulting in overtime

violations of the FLSA. (Doc. No. 1).

                                                 2



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 2 of 25
       Plaintiffs now move for partial summary judgment against Artisanal as to their federal

FLSA minimum wage and overtime claims (Counts I and II) on the issue of liability, and Plaintiffs

also move for liquidated damages regarding those claims.

           B. Factual Background

           Defendant Artisanal and its Tipped Workers

       Defendant Artisanal, LLC (“Artisanal”) owns and operates a fine dining establishment in

Banner Elk, North Carolina. Artisanal’s restaurant in Banner Elk is a seasonal establishment,

operating from May through the end of October each year. (Doc. No. 40-1, (“Galleher Decl.” at

¶ 3). Plaintiff Ashley Galleher worked as a bartender and server for Artisanal for approximately

one year. (Galleher Decl. at ¶ 4). Artisanal employs an identifiable group of employees who

received gratuities (“tips”) as part of their total compensation, including Galleher, who are

referred to herein as “Tipped Workers.” (Id. at ¶ 5). The other opt-in plaintiffs who joined

Galleher’s collective action were also Tipped Workers at Artisanal: Jessica Brown (server), Lynn

Daly (bartender), Macy Smith (bartender), Liza Stewart (server), Erin Sferrazza (hostess), Adam

Smith (busser), Brenden Bengtson (busser), and Sydney Bandemer (server). (Doc. No. 40-2,

(“Brown Decl.”) at ¶ 2; Doc. No. 40-3, (“Daly Decl.”) at ¶ 2; Doc. No. 40-6, (“Bengston Decl.”)

at ¶ 2; Doc. No. 40-4 (“M. Smith Decl.”) at ¶ 2; Doc. No. 40-8, (“A. Smith Decl.”) at ¶ 2; Doc.

No. 40-5, (“Stewart Decl.”) at ¶ 2; Doc. No. 40-7, (“Sferrazza Decl.”) at ¶ 2; Doc. No. 45-2,

(“Bandemer Decl.”) at ¶ 2).

       Defendants hired Gallaher as a server on or about July 2017, and she worked at Artisanal

as a bartender and server until June 2018. (Galleher Decl. at ¶ 4). Servers and bartenders are

Tipped Employees. (Galleher Decl. at ¶ 5). Artisanal also employs other Tipped Employees,

including (1) hosts/hostesses, who greet customers and show them to their tables; (2) bussers,
                                                3



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 3 of 25
who fill water glasses, clear plates, and reset tables with clean plates/silverware for the next

customers; and (3) food runners/expediters, who carry the food from the kitchen to the tables. (Id.

at ¶ 6).

           Artisanal and Notice of its Intent to Utilize Tip Credit

           Artisanal paid servers and bartenders a sub-minimum hourly wage of $2.13 per hour.

(Galleher Decl. Ex. 1; Brown Decl. Ex. 1; Daly Decl. Ex. 1; M. Smith Decl. Ex. 1; Stewart Decl.

Ex. 1; Bandemer Decl. Ex. 1). Artisanal supplemented this direct wage with their tips. (Id.).

Artisanal did not provide Plaintiffs with any notice, written or oral, that it was paying them sub-

minimum wage, that it was permitted to do so by law, or that it intended to treat their tips as

satisfying part of Artisanal’s minimum wage obligations. (Galleher Decl. at ¶ 20; Brown Decl. at

¶ 4; Daly Decl. at ¶ 4; M. Smith Decl. at ¶ 4; Stewart Decl. at ¶ 4; Bandemer Decl. at ¶¶ 3-4).

           Mandatory Tip Pool

           When she was hired, Galleher was told that she would be subject to a mandatory tip pool

– her cash and credit card tips would be collected each night and then distributed among the

members of the tip pool on each pay day. (Galleher Decl. at ¶ 7; Answer at ¶ 22). At the time of

hire, Artisanal did not identify all the participants in the tip pool or explain how the tips would

be redistributed, only that all bartenders and servers would fund the tip pool through their tips.

(Galleher Decl. at ¶ 7). The distributions under the mandatory tip pool were a closely held “secret”

of Artisanal; Galleher alleges that management refused to answer any of Galleher’s and her

coworkers’ questions related to the tip pool or provide an accounting of the tips received and paid

out through the tip pool. (Id.).

           All hourly restaurant employees were paid bi-weekly on Fridays. (Galleher Decl. at ¶ 8).

All servers and bartenders were required to contribute all of their tips to the mandatory tip pool
                                                     4



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 4 of 25
– bartenders’ and servers’ cash and credit card tips were collected each night by management and

held until the next payday when these tips were redistributed among all the participants of the tip

pool, half as cash in an envelope and the other half in their paychecks. (Galleher Decl. at ¶ 8;

Answer at ¶ 22). Galleher did not know for sure exactly who participated in the mandatory tip

pool or how tips were redistributed. (Galleher Decl. at ¶ 9).

       Breakage Policy

       All Artisanal employees, including Tipped Workers, were subject to a policy that held

employees responsible for the breakage of any Artisanal property, including plates, glassware,

etc., and required the employee to pay the cost to replace the property (“Breakage Policy”).

(Galleher Decl. at ¶ 13; Answer at ¶ 23). This policy was unwritten, but universally applied to all

employees. (Id.). The Breakage Policy was described to employees by management during

training after initial hire and required employees to notify management of the breakage by

identifying the item broken and the date broken on a paper log kept on a clip board located in the

“dish pit” area. (Galleher Decl. at ¶ 13). Defendants never told employees in advance what the

replacement cost was for items in the restaurant; Defendants would deduct the amount it deemed

appropriate from the employee’s paycheck or cash tip-out from the tip pool. (Id. at ¶ 14). The

amount deducted for breakage fluctuated for the same items – no explanation was given for the

discrepancies. (Id.).

       Management told employees, including Tipped Workers, that the failure to report

breakage could result in termination of employment. (Galleher Decl. at ¶ 15). In fact, management

notified employees that they would review security footage of the restaurant to determine who

was responsible for breakage if the employee failed to report it. (Id.).

       Mandatory Uniform Rental Fee and Laundry Fee
                                                  5



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 5 of 25
         All Tipped Workers are required to wear a standard uniform for each job classification

(“Uniform Policy”). (Galleher Decl. at ¶ 16). Similar to the Breakage Policy, Defendant’s

Uniform Policy was unwritten and only generally described in basic terms to new employees at

the time of hire. (Id.). Instead of permitting Tipped Workers to purchase their own uniforms or

the clothing that comprises the uniform, Defendants’ Uniform Policy requires Tipped Workers

to pay a “rental fee” each pay period, which ranged from $2.80 to $6.80. (Id.). Again, Defendants

never told employees what the rental fee was in advance of the deduction, nor was there any

explanation as to the variation in rental fees from one pay period to the next. (Id.). In addition,

Defendants’ Uniform Policy required Tipped Workers to pay a separate fee to dry clean their

uniforms – this cleaning fee was randomly deducted from their paychecks and ranged from $2.80

to $10.00. (Galleher Decl. at ¶ 17). Defendants did not inform Tipped Workers in advance of

taking the deduction what the amount of the deduction would be or why it fluctuated from

paycheck to paycheck. (Id.).

   II.      STANDARD OF REVIEW

                A. Summary Judgment

         Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

When determining whether a genuine issue has been raised, the court must construe all inferences

and ambiguities against the movant and in favor of the non-moving party. U.S. v. Diebold, Inc.,

369 U.S. 654, 655 (1962).

         The party seeking summary judgment has the initial burden of demonstrating that there is
                                              6



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 6 of 25
no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, the non-moving party, to survive the motion for

summary judgment, may not rest on the allegations averred in his pleadings. (Id. at 324). Rather,

the non-moving party must demonstrate that specific, material facts exist that give rise to a

genuine issue. (Id.). Under this standard, the existence of a mere scintilla of evidence in support

of the non-movant’s position is insufficient to withstand the summary judgment motion.

Anderson, 477 U.S. at 252. Likewise, conclusory allegations or denials, without more, are

insufficient to preclude granting the summary judgment motion. Dash v. Mayweather, 731 F.3d

303, 311 (4th Cir. 2013). “Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment. Factual disputes that

are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Further, Rule 56

provides, in pertinent part:

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

FED. R. CIV. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to the

non-movant, the non-movant must show the existence of a material factual dispute.

               B. Fair Labor Standards Act

       “The FLSA requires covered employers to pay ‘nonexempt employees’ a minimum wage

for each hour worked, 29 U.S.C. § 206(a), but allows employers to pay less than the minimum

wage to employees who receive tips, 29 U.S.C. § 203(m).” Dorsey v. TGT Consulting, LLC, 888
                                                 7



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 7 of 25
F. Supp. 2d 670, 680 (D. Md. 2012). “Tipped employees . . . are required to receive at least

minimum wage, but their employers are permitted to pay a direct wage of $2.13 per hour and

then take a ‘tip credit’ to meet the $7.25 per hour minimum wage requirement.” Gionfriddo v.

Jason Zink, LLC, 769 F. Supp. 2d 880, 893 (D. Md. 2011). This “tip credit” allows employers to

credit employees’ tips to satisfy a portion of the employer’s minimum wage obligation. (Id.).

       Defendant Artisanal is a covered “employer” under the FLSA (Doc. No. 1 at ¶¶ 13–15;

Doc. No. 10 at ¶¶ 13–15) and Plaintiff Galleher and the opt-in plaintiffs are covered “employees”

under the FLSA (Doc. No. 1 at ¶ 16; Doc. No. 10 at ¶ 16). Artisanal paid Plaintiffs and other

bartenders/servers $2.13 per hour and took a “tip credit” to offset its minimum wage obligation.

(Galleher Decl. at ¶¶ 19–20, Ex. 1; Brown Decl. at ¶¶ 3–4, Ex. 1; Daly Decl. at ¶¶ 3–4, Ex. 1; M.

Smith Decl. at ¶¶ 3–4, Ex. 1; Stewart Decl. at ¶¶ 3–4, Ex. 1; Bandemer Decl. at ¶¶ 3–4, Ex. 1).

Count I of Plaintiffs’ Complaint alleges that Artisanal improperly took a “tip credit” against its

obligation to pay Plaintiffs the minimum wage rate of $7.25 per hour and, thus, violated the FLSA

when it paid Plaintiffs only $2.13 per hour. (Doc. No. 1 at ¶ 21). Plaintiffs also allege that

Artisanal unlawfully deducted from their paychecks for breakage, uniform rental and laundry

fees, and other fees, which reduced their hourly wage below minimum wage. (Id. at ¶ 23).

       Next, the FLSA requires employers to compensate their employees for a workweek longer

than forty hours on the basis of at least one and a half times the employee’s regular hourly rate.

29 U.S.C. § 207(a)(1). Count II of Plaintiffs’ Complaint alleges that Artisanal improperly

calculated the overtime premium rate of pay (using the tip credit rate of $2.13/hr.), thereby

violating the FLSA’s overtime requirement.

       In the Fourth Circuit, an employee who seeks to recover on an FLSA uncompensated

overtime claim must prove: (1) that he or she worked overtime hours without compensation,
                                                 8



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 8 of 25
showing the amount and extent of his or her overtime work as a matter of just and reasonable

inference; and (2) that his or her employer suffered or permitted the uncompensated overtime

work, that is, that the employer had actual or constructive knowledge of the employee’s overtime

work. Davis v. Food Lion, 792 F.2d 1274, 1276 (4th Cir. 1986). Plaintiffs need establish only

one hour of unpaid overtime to establish liability against Defendants in this matter and obtain

partial summary judgment – anything else relates only to damages. See Estrella v. P.R. Painting

Corp., 356 Fed. Appx. 495, 497 (2d Cir. 2009); Villareal v. El Chile, Inc., 776 F. Supp. 2d 778,

795 (N.D. Ill. 2011).

   III.      DISCUSSION

             A. Plaintiffs’ Minimum Wage Claim

                     a. Tip Credit Violation

          An employer may not take a “tip credit” from an employee’s hourly wages under § 203(m)

unless (1) “such employee has been informed by the employer of the provisions of this

subsection” and (2) “all tips received by such employee have been retained by the employee.” 29

U.S.C. § 203(m); Dorsey, 88 F. Supp. 2d at 680–81. These two requirements are ‘“strictly

construed,’ and ‘must be satisfied even if the employee received tips at least equivalent to the

minimum wage.”’ Dorsey, 88 F. Supp. 2d at 681 (quoting Copantitla v. Fiskardo Estiatorio, Inc.,

788 F. Supp. 2d 253, 287 (S.D.N.Y. 2011)). An employer that fails to provide adequate notice to

employees may not use employees’ tips as a “tip credit” toward its minimum wage obligation:

          What the Congress has said, in effect, to restaurant employers is that, if you
          precisely follow the language of 3(m) and fully inform your employees of it, you
          may obtain a 50 percent credit from the receipt of tips toward your obligation to
          pay the minimum wage. The corollary seems obvious and unavoidable: if the
          employer does not follow the command of the statute, he gets no credit.

Richard v. Marriott Corp., 549 F.2d 303, 305 (4th Cir. 1977).
                                                 9



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 9 of 25
        As the employer, Artisanal, “bear[s] the burden of showing that [it] satisfied the FLSA’s

notice requirement.” See, e.g., Inclan v. N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 497 (S.D.N.Y.

2015). “Although an employer need not ‘explain’ the tip credit to an employee, courts have

widely interpreted section 203(m) to require at a minimum that an employer inform its employees

of its intention to treat tips as satisfying part of the employer’s minimum wage obligations.”

Bernal v. Vankar Enters., Inc., 579 F. Supp. 2d 804, 809 (W.D. Tex. 2008) (collecting cases); see

also Martin v. Tango’s Rest. Inc., 969 F.2d 1319, 1322–23 (1st Cir. 1992) (notice provision

requires “at the very least notice to employees of the employer’s intention to treat tips as

satisfying part of the employer’s minimum wage obligations”); Kilgore v. Outback Steakhouse

of Fla., Inc., 160 F.3d 294, 298 (6th Cir. 1998) (“[A]n employer must inform the employee that

it intends to treat tips as satisfying part of the employer’s minimum wage obligation”); Reich v.

Chez Robert, Inc., 28 F.3d 401, 403 (3d Cir. 1994) (“If the employer cannot show that it has

informed employees that tips are being credited against their wages, then no tip credit can be

taken . . .”).

        In this case, Artisanal failed to provide adequate notice to Plaintiffs as required by section

203(m) or the Department of Labor’s regulation, 29 C.F.R. § 531.59. According to Galleher and

the other opt-in Plaintiffs, Artisanal never provided them with any notice that it was paying them

sub-minimum wage, that it was permitted to do so by law, or that it intended to treat their tips as

satisfying part of Artisanal minimum wage obligations. (Galleher Decl. at ¶ 20; Brown Decl. at

¶ 4; Daly Decl. at ¶ 4; M. Smith Decl. at ¶ 4; Stewart Decl. at ¶ 4; Bandemer Decl. at ¶¶ 3–4).2



2 Sferrazza was employed as a hostess and A. Smith and Bengtson were employed as bussers –
each was properly paid the minimum wage rate of $7.25 – Artisanal did not take a tip credit with
respect to these Plaintiffs and they are not seeking summary judgment on this claim.
                                                  10



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 10 of 25
Accordingly, Artisanal was not permitted to take any credit against its minimum wage obligation

and owes Plaintiffs the difference between the hourly wage paid to Plaintiffs ($2.13) and the

federal minimum wage that it should have paid ($7.25) for every hour worked.

       Defendant’s wrongly suggest that Section 203(m)’s notice requirement is easily satisfied

through notice of an employee’s hourly wage and prominent posting of the Department of Labor’s

FLSA poster. (Doc. No. 43-3 at 4). The proper standard of notice is set out in the U.S. Department

of Labor’s regulation interpreting Section 203(m)—29 C.F.R. § 531.59. See, e.g., Driver v.

AppleIllinois, LLC, 917 F. Supp. 2d 793, 801–02 (N.D. Ill. 2013). Courts that have held that 29

C.F.R. § 531.59 is entitled to deference. (Id.). In rejecting a challenge to § 531.59, one district

court compared a side by side of the regulation and § 203(m) and concluded that the regulation’s

five requirements are “derived directly from the statutory text . . . In other words, . . . the final

rule does not require employers to do anything other than what they were already obligated to do

under [§ 203(m)], which is ‘inform employees of the provisions of this subsection.”’ Natl. Rest.

Assn. v. Solis, 870 F. Supp. 2d 42, 54–55 (D.D.C. 2012).

       Under 29 C.F.R. § 531.59, an employer must provide the following information to a

tipped employee before the employer may use the tip credit:

       (1) the cash wage the employee will receive; (2) the additional amount on account
       of tips on which the credit is claimed; (3) that the additional amount may not exceed
       the tips actually received; (4) that the employer cannot take the tip credit unless the
       employee has been informed of § 203(m); and (5) that all tips received by the
       employee must be retained by that employee, except tip pooling among tipped
       employees is permitted.

Driver, 917 F. Supp. 2d at 802 n.6; 29 C.F.R. § 531.59.

       The record does not create a dispute of material fact regarding whether Defendant

provided all of the required notice under § 531.59. Rather, the evidence clearly leads to the

                                                 11



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 11 of 25
conclusion that Defendant failed to provide all aspects of the required notice. Anita Greene,

Defendant’s General Manager, was the person responsible for interviewing and hiring new

servers, bartenders, and other tipped employees. (Doc. No. 45-1, (“Greene Dep.”) 28:1–29:1).

Greene acknowledges that she has no memory of her conversations with Plaintiffs during the

interview process and was not involved in their training. (Greene Dep. 60:7–63:19). Greene

further acknowledges that she does nothing proactive to provide the required notice under the

statute/regulation at the time of hire — 70% of the interviews with potential hires contain no

discussion of compensation at all. (Greene Dep. 54:19–55:7). The other 30% of interviews might

contain limited discussion of compensation, and only in response to questions posed by the

prospective hire. (Greene Dep. 55:4–24, 58:15–60:6). During this limited discussion, Greene

might mention their hourly wage ($2.13/hr) or that they would participate in a tip pool, but the

prospective employees were often focused on income potential with tips. (Greene Dep. 55:4–24,

58:15–60:6). This is all consistent with Plaintiffs’ experience in this case, who did not discuss

compensation – at all – with Mrs. Greene during their interviews. (Doc. Nos. 45-2 at ¶ 3; 45-3 at

¶¶ 3–4; 45-4 at ¶ 3; 45-5 at ¶ 3; 45-6 at ¶ 3; 45-7 at ¶ 3; 45-8 at ¶ 3; 45-9 at ¶ 3).

        The onboarding process – filling out the new hire paperwork and job training – also did

not provide notice of the tip credit. (Greene Dep. 50:2–54:21, 68:10–69:2; Doc. Nos. 45-2 at ¶ 4;

45-3 at ¶ 4; 45-4 at ¶ 4; 45-5 at ¶ 4; 45-6 at ¶ 4; 45-7 at ¶ 4; 45-8 at ¶ 4; 45-9 at ¶ 4). Moreover,

at no time after the interview process (and only in limited context with 30% of potential new

hires) did Greene or Artisanal managers discuss hourly wages/tips with the tipped employees.

(Green Dep. 65:10–19; Doc. Nos. 45-2 at ¶¶ 5–8; 45-3 at ¶¶ 5–8; 45-4 at ¶¶ 5–8; 45-5 at ¶¶ 5–8;

45-6 at ¶¶ 5–8; 45-7 at ¶¶ 5–8; 45-8 at ¶¶ 5–8; 45-9 at ¶¶ 5–8). Section 203(m) places an

affirmative obligation on Artisanal to inform Plaintiffs of the provisions contained in § 203(m).
                                                   12



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 12 of 25
Dorsey, 888 F. Supp. at 681 (citing Pedigo v. Austin Rumba, Inc., 722 F. Supp. 2d 714, 724

(W.D. Tex. 2010)). Artisanal provided no notice to Plaintiffs of the tip credit, their hourly wage

being sub minimum wage, or Artisanal’s intent to make up the minimum wage gap with the tips

Plaintiffs received. (Doc. No. 45-2 at ¶¶ 5–8; Doc. No. 45-3 at ¶¶ 5–8; Doc. 45-4 at ¶¶ 5–8; 45-5

at ¶¶ 5–8; 45-6 at ¶¶ 5–8; 45-7 at ¶¶ 5–8; 45-8 at ¶¶ 5–8; 45-9 at ¶¶ 5–8). Artisanal’s efforts fall

well short of what is required under Section 203(m) and the Department of Labor’s regulation

interpreting the statutory notice requirement, 29 C.F.R. § 531.59.

       Defendant argues, however, that it provided sufficient notice under § 203(m) through (1)

posting of a North Carolina Department of Labor poster; (2) the “New Hire Guide” provided to

Plaintiffs that states their hourly rate ($2.13/hr) “plus tips”; (3) Plaintiffs paystubs, which show

their hourly rate; and (4) the “Artisanal Tip Format” that explains how the tips collected from

servers and bartenders were to be redistributed under the “tip pool.” (Doc. No. 43-3 at 3-4). In

support of its position, Defendant cites an unreported 2010 decision out of the Northern District

of Texas, Rudy v. Consolidated Restaurant Companies, which held that “[e]xplaining that an

employee would make $2.15/hour plus tips and that they would participate in a tip pool has been

determined to be sufficient notice under Section 203(m).” (Doc. No. 43-3 at 4) (quoting Rudy,

2010 WL 3565418, at *9 (N.D. Tex. Aug. 18, 2010) (citing Kilgore v. Outback Steakhouse, 160

F.3d 294 (6th Cir. 1998)). Rudy is an outlier that is distinguishable.

       First, Rudy was decided before the Department of Labor finalized 29 C.F.R. § 531.59, its

regulation interpreting § 203(m)’s notice requirement, which is the applicable legal standard at

the time of Plaintiffs’ employment. See Driver, 917 F. Supp. 2d at 801–02. More importantly, the

Rudy court’s suggestion that an employer can meet its notice obligation under Section 203(m) by

simply providing employees with notice of their hourly wage and participation in a tip pool is
                                                 13



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 13 of 25
wholly inconsistent with plain language of Section 203(m) itself. Moreover, the court in Rudy

found significantly more evidence of the employer providing notice in reaching its conclusion

that the employers satisfied Section 203(m). In Rudy, the district court noted that the employer’s

handbook, given to all employees at the time of hire, provided express notice to employees of its

intent to take the tip credit and an explanation of the same:

       for waiters and waitresses, we take a tip credit against minimum wage. The amount
       of this credit is the maximum allowable by federal or state law, whichever is more
       favorable to the Associate.

       You must average at least minimum wage for total hours worked. (Your hourly rate
       plus your tips must meet or exceed the full minimum wage).

Rudy, 2010 WL 3565418, at *9.

       Furthermore, Kilgore v. Outback Steakhouse, the Sixth Circuit decision cited as support

by Rudy, rejected the argument that the employer must “explain” the tip credit, but found that the

“employer’s written tip policy which ‘fully quoted [§ 203(m)]’ and stated that ‘tips will be used

as a credit against the minimum wage as permitted by federal and/or state law,’ was sufficient.”

Driver, 917 F. Supp. 2d at 801 (discussing holding in Kilgore). Regardless, courts almost

universally reject the notice standard in Rudy, including courts in the Fourth Circuit, by requiring

an employer to meet the notice mandated by the DOL in § 531.59, or at minimum, inform

employees of its intention to treat tips as satisfying part of the employer’s minimum wage

obligations.3


3 See, e.g., Martin, 969 F.2d at 1322–23; Kilgore, 160 F.3d at 298; Reich, 28 F.3d at 403;
Dorsey, 888 F. Supp. 2d at 681; Mould v. NJG Food Serv. Inc., 37 F. Supp. 3d 762, 769–70 (D.
Md. 2014); Driver, 917 F. Supp. 2d at 803; Bernal, 579 F. Supp. 2d at 809 (collecting cases);
Perez v. Prime Steak House Rest. Corp., 939 F. Supp. 2d 132, 138–39 (D.P.R. 2013); Copantitla
v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 288 (S.D.N.Y. 2011); Reich v. Chez Robert,
Inc., 821 F. Supp. 967, 977 (D.N.J. 1993); Acosta v. Mezcal, Inc., 2019 WL 2550660, at *8 (D.
Md. June 20, 2019); Prusin v. Canton’s Pearls, LLC, 2017 WL 5126156, at *5 (D. Md. Nov. 6,
                                                14



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 14 of 25
       Furthermore, Artisanal wrongly suggests that it provided adequate notice to Plaintiffs

because “Artisanal prominently displayed a poster from the North Carolina Department of Labor

clearly displaying the current minimum wage and explaining how the tip credit worked.” (Doc.

No. 43-3 at 5). In support, Artisanal cites Pellon v. Business Representation Int’l, Inc., 528 F.

Supp. 2d 1306, 1310–11 (S.D. Fla. 2007) – another decision prior to the DOL’s finalization of §

531.59 – which Artisanal contends “held that section 3(m)’s requirement was met through verbal

notice that plaintiff would be paid $2.13 plus tips, combined with the prominent display of FLSA

poster explaining the tip credit.” (Doc. No. 43-3 at 4–5). Artisanal’s argument fails for numerous

reasons.

       First, there is no evidence in the record that Artisanal displayed a North Carolina

Department of Labor (“NCDOL”) poster that “explain[ed] how the tip credit worked” as

Artisanal claims. (Doc. No. 43-3 at 4). Anita Greene’s declaration testimony states that “posters

from the North Carolina Department of Labor, substantially similar to the one attached as Exhibit

A, have been prominently and clearly posted in two locations. . .” (Doc. No. 43 at ¶ 3). However,

Exhibit A is the North Carolina Department of Labor, Occupational Safety and Health Division’s

“Notice to Employees” about their rights and responsibilities. (Doc. No. 43-1). Nowhere in

Exhibit A does it “explain how the tip credit works” or otherwise inform Plaintiffs of any

information related to the tip credit. (Id.). Artisanal has the burden to show eligibility for the tip

credit. Its “failure to offer evidence of the content of the notice they claim to have provided is

fatal.” Acosta, 2019 WL 2550660, at *8; Prusin, 2017 WL 5126156, at *5 (“Defendants have not

identified any relevant language (or for that matter any language at all) on these posters that




2017); Hernandez v. Jrpac Inc., 2016 WL 3248493, at *24 (S.D.N.Y. June 9, 2016).
                                            15



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 15 of 25
would satisfy the tip credit notice requirement”).

       Moreover, Mrs. Greene is definitive in her testimony – Artisanal displayed posters from

the North Carolina Department of Labor, not the U.S. Department of Labor – a fatal flaw under

Pellon, which in Artisanal’s own words requires the “prominent display of FLSA posters.” (See

Doc. No. 43-3 at 4). 29 C.F.R. 516.4 provides in pertinent part:

       Every employer employing any employees subject to the Act’s minimum wage
       provisions shall post and keep posted a notice explaining the Act, as prescribed by
       the Wage and Hour Division, in conspicuous places in every establishment where
       such employees are employed so as to permit them to observe readily a copy.

The FLSA requires Artisanal to display federal posters informing employees of their rights under

the FLSA, but Artisanal failed to do so and only displayed a poster related to North Carolina law.

(Id.; Doc. No. 43 at ¶ 3).

       Finally, even if Artisanal had displayed the proper FLSA poster explaining the federal tip

credit, courts have almost universally rejected the argument that such a generic government poster

can satisfy the notice obligations under § 203(m). Courts of Appeals have uniformly “require[d]

at the very least notice to employees of the employer’s intention to treat tips as satisfying part of

the employer’s minimum wage obligations.” Copantitla, 788 F. Supp. at 287–88 (citing Martin,

969 F.2d at 1322; Kilgore, 160 F.3d at 298; Reich, 28 F.3d at 403). “A generic government poster

could inform employees that minimum wage obligations exist but could not possibly inform

employees that their employers’ intend to take the tip credit with respect to their salary.” (Id. at

289–90) (holding defendants’ evidence that it “posted notices about the minimum wage laws” is

“insufficient to create a triable issue of fact as to whether the notice requirement has been

satisfied, as it compels only the conclusion that the tipped employees knew they were tipped and

that minimum wage obligations exist”); Driver, F. Supp. 2d at 803 (posters did not satisfy notice

                                                 16



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 16 of 25
obligations under § 203(m)); Hernandez, 2016 WL 3248493, at *24 (same); Prusin, 2017 WL

5126156, at *5 (same). “As the USDOL observed in issuing 29 C.F.R. § 531.59(b), ‘the FLSA

poster (Publication 1088) provides only a limited description of the tip credit rules and recognizes

that ‘other conditions must also be met’” to satisfy § 203(m)’s notice obligations. Driver, F. Supp.

2d at 802–03.

       Accordingly, Artisanal failed to provide adequate notice under § 203(m) by allegedly

posting the NCDOL poster (or any poster) in the restaurant.

       Next, Defendant’s “New Hire Guide,” which Plaintiffs initialed at the time of hire,

identifies the employee’s hourly wage and that tips will be included in their total compensation.

(See Doc. No. 43-2 at 3). Plaintiffs’ paystubs also specify their hourly wage and the portion of

their tips paid out through the tip pool that was included in their paychecks. (See, e.g., Doc. No.

40-5 at 6). Courts have universally held that paystubs and other documents that merely provide

an employee notice of their compensation – their specific hourly wage “plus tips” – cannot satisfy

Section 203(m)’s notice requirement as a matter of law. See, e.g., Mould v. NJG Food Serv. Inc.,

37 F. Supp. 3d 762, 769–70 (D. Md. 2014) (holding the plaintiffs’ paychecks, which provide

notice of their hourly wage and tips, failed to meet the notice requirement of § 203(m)); Dorsey,

888 F. Supp. 2d at 682 (holding paystubs/earnings statements did not satisfy notice obligation

because they did not inform “employees that their tipped wage was subminimum and that a

certain percentage of their tips were being applied to meet federal minimum wage requirements”);

Bernal, 579 F. Supp. 2d at 810 (granting summary judgment for plaintiffs because, in part, “the

Court cannot say that any reasonable juror would find that Defendants disclosed their intention

[to take the tip credit] on the face of the pay stubs or reprinted checks”); Reich v. Chez Robert,

Inc., 821 F. Supp. 967, 977 (D.N.J. 1993) (noting an employer does not meet its obligation to
                                                 17



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 17 of 25
“inform” under section 3(m) when it tells its tipped employees that they will be paid a specific

wage but does not explain that the wage is below minimum wage and that it is permitted by law

based on the employees’ tips).

         Finally, Artisanal argues that it provided notice sufficient to satisfy § 203(m)’s notice

requirement through providing its tip pool policy to employees. (Doc. No. 43-3 at 4). Artisanal’s

tip pool policy, the “Artisanal Tip Format,” explains how tips collected from servers and

bartenders were to be redistributed under the “tip pool” and acts as an employee

authorization/acknowledgment. (See, e.g., Doc. No. 43-2 at 1). For the reasons discussed above,

courts routinely reject “tip pool” policies and agreements as providing sufficient notice under §

203(m). See, e.g., Driver, 917 F. Supp. 2d at 803. For example, in Driver v. AppleIllinois, the

employer required employees to sign a tip-sharing agreement stating, “I understand that if my

regular hourly wage is less than standard minimum wage, then part of the tips I receive may be

used by my employer [to] satisfy minimum wage obligations.” (Id.) (emphasis in original, added

by court). The district court held that this tip-sharing agreement failed to comply with § 203(m)’s

notice obligations because:

         [i]t does not inform the employee of his wage rate or the fact his wage rate will
         actually be lower than the minimum wage; it does not state how much of the
         employee’s tips will be used to make up the minimum wage, or even that
         AppleIllinois intends to use the tip credit, only that it “may” use “part of the tips.”
         It does not state, as § 203(m) provides, that the tipped employee will retain all tips
         except for tip pooling.

(Id.).

         In this case, Artisanal’s tip pool policy – the “Artisanal Tip Format” – doesn’t even

reference the “tip credit” or provide any information required under § 203(m). (Doc. No. 43-2 at

1). It merely provides employees with notice of how tips collected from the bartenders and

                                                   18



     Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 18 of 25
servers will be redistributed to participants of the restaurant’s tip pool. (Id.). Accordingly, the

“Artisanal Tip Format” cannot satisfy the notice requirements of § 203(m).

       In short, Artisanal failed to provide the required notice under 29 U.S.C. § 203(m) for use

of the tip credit and thus was not permitted to use employees’ tips as a “tip credit” toward its

minimum wage obligation.

                   b. Unlawful Deductions

       Artisanal concedes that is was improper for Artisanal to take deductions for breakage and

uniform expenses. See (Doc. No. 43-3 at 5). These unlawful deductions contributed to Artisanal’s

failure to pay Plaintiffs a minimum wage.

       Finding that there is no dispute of material fact regarding the tip credit or breakage policies

or actions at Artisanal, this Court holds that Artisanal (1) failed to provide adequate notice to

Plaintiffs of the intention to use a portion of Plaintiffs’ tips toward satisfying the federal minimum

wage as required by section 203(m) and (2) took improper deductions from Plaintiffs’ minimum

wage for breakage, laundry, uniforms, and other fees/charges. As such, the Court grants summary

judgment to Plaintiffs on their failure to pay minimum wage claim.

           B. Plaintiff’s Overtime Claim

       Artisanal further concedes that the overtime wages to which some of the employees were

entitled were incorrectly calculated at 1.5 times the tip credit base wage rather than 1.5 times the

then current minimum wage without application of the tip credit. (See Doc. No. 43-3 at 6).

       Therefore, the Court grants summary judgment to Plaintiffs on their overtime claim.

           C. Liquidated Damages

       An employer who violates the minimum wage provisions of the FLSA “shall be liable to

the . . . employees affected in the amount of . . . their unpaid overtime compensation . . . and in
                                                  19



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 19 of 25
an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). The Court has discretion,

however, to deny or limit an award of liquidated damages where the employer shows that, despite

the failure to pay appropriate wages, the employer acted in “good faith” and had “reasonable

grounds” for believing that the acts or omissions giving rise to the failure did not violate the

FLSA. 29 U.S.C. § 260. The employer bears a “plain and substantial burden of persuading the

court by proof that his failure to obey the statute was both in good faith and predicated upon such

reasonable grounds that it would be unfair to impose upon him more than a compensatory

verdict.” Brinkley–Obu v. Hughes Training, 36 F.3d 336, 357 (4th Cir. 1994) (quotation omitted).

       Liquidated damages are the “norm” in cases in which the FLSA is violated. Mayhew v.

Wells, 125 F.3d 216, 220 (4th Cir. 1997). “Liquidated damages ‘are considered compensatory

rather than punitive in nature,’ . . . and constitute ‘compensation for the retention of a workman’s

pay which might result in damages too obscure and difficult of proof for estimate other than by

liquidated damages.”’ Roy v. Cnty. of Lexington, S.C., 141 F.3d 533, 548 (4th Cir. 1998)

(quoting Reich v. S. New England Telecomm. Corp., 121 F.3d 58, 71 (2d Cir. 1997) (citing

Brooklyn Sav. Bank v. O’Neill, 324 U.S. 697, 707 (1945)).

       Defendant contends that summary judgment is not appropriate on the issue of liquidated

damages because (1) Artisanal “employed an accountant as a bookkeeper and relied upon that

accountant to accurately pay overtime wages; and (2) that Anita Greene – on one occasion –

sought the assistance of an attorney with respect to its employee handbook policies including its

breakage policy. (Doc. No. 43-3 at 8). Artisanal’s evidence of good faith is insufficient to survive

summary judgment.

       First, Mrs. Greene testified that Artisanal employed an accountant from 2014 to 2018 as

a “bookkeeper to oversee and perform financial duties, including payroll. During this time, [she]
                                                 20



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 20 of 25
relied upon this accountant to accurately pay overtime for all employees. After this accountant

left, [she] did the payroll using a payroll software program.” (Doc. No. 43 at ¶ 8). The law is clear

that Artisanal cannot abrogate its own FLSA compliance obligations by delegating them to an

agent/subordinate (or computer software). See, e.g., Chao v. Barbeque Ventures, LLC, 547 F.3d

938 (8th Cir. 2008) (rejecting the contention that “delegating the payroll function to a subordinate

satisfies the FLSA: ‘[T]he mandate of the statute is directed to the employer and he may not

escape it by delegating it to others. The duty rests on the employer to inquire into the conditions

prevailing in his business. He does not rid himself of that duty because the extent of the business

may preclude his personal supervision and compel reliance on subordinates. He must then stand

or fall with those whom he selected to act for him . . . the duty must be held personal, or we

nullify the statute.’”) (quoting Goldberg v. Kickapoo Prairie Broad. Co., 288 F.2d 778, 781 (8th

Cir. 1961)). Accordingly, Artisanal was not acting in “good faith” by delegating its duty and

hoping that its accountant was properly calculating/paying employees’ overtime. (Id.).

       Artisanal also attempts to create an issue of fact with respect to “good faith” by submitting

the declaration of Anita Greene claiming that:

       In March of 2016, [she] consulted with an attorney regarding Artisanal’s Employee
       Handbook and several policies, including deductions for breakage. I was told that
       while there was not definitive case law on the issue in the appliable federal courts
       for our area but since the anticipated breakage deductions would be de minimus, it
       was better not to make the deductions mandatory, but rather voluntary.

(Doc. No. 43-3 at 8; Doc. No. 43 at ¶ 8). As Artisanal correctly notes, obtaining legal advice

related to the employer’s compliance obligations under the FLSA with respect to the alleged

violation at issue is relevant to the employer’s good faith defense to liquidated damages under

the FLSA. Roy, 141 F.3d at 548–49. However, Mrs. Greene’s declaration is directly contradicted

by her sworn deposition testimony and is therefore disregarded for purposes of this Motion.
                                                 21



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 21 of 25
       The Fourth Circuit has “consistently held that a party cannot create a triable issue in

opposition to summary judgment simply by contradicting his deposition testimony with a

subsequent affidavit.” Hernandez v. Trawler Miss Vertie Mae, Inc., 187 F.3d 432, 438 (4th Cir.

1999). “At the summary judgment stage, if an affidavit is inconsistent with the affiant’s prior

deposition testimony, courts may disregard the affidavit pursuant to the sham-affidavit rule.”

Kinser v. United Methodist Agency for the Retarded—W. N.C., Inc., 613 Fed. Appx. 209, 210

(4th Cir. 2015) (unpublished). The Fourth Circuit Court of Appeals has held,

       If a party who has been examined at length on deposition could raise an issue of
       fact simply by submitting an affidavit contradicting his own prior testimony, this
       would greatly diminish the utility of summary judgment as a procedure for
       screening out sham issues of fact. A genuine issue of material fact is not created
       where the only issue of fact is to determine which of the two conflicting versions
       of the plaintiff's testimony is correct.

Barwick v. Celotex Corp., 736 F.2d 946, 960 (4th Cir. 1984) (internal citations omitted).

       In her deposition, Anita Greene testified that she only spoke with an attorney about the

legality of Artisanal’s tip pool policy under the FLSA; she never spoke to an attorney related to

any other FLSA compliance issues, which would include deductions from wages for breakage.

(Greene Dep. 75:11–76:11, 107:7–11, 109:9–25). Thus, Mrs. Greene’s declaration testimony

directly contradicts her sworn deposition testimony – it cannot be considered to create an issue

of fact for purposes of Artisanal’s good faith defense.

       Even if the Court were to consider her declaration testimony, it still cannot create a

question of fact with respect to Artisanal’s good faith defense. First, Artisanal was advised to

make the deductions voluntary (Doc. No. 43 at ¶ 8), yet Artisanal made the deductions

involuntary, requiring Plaintiffs to sign authorizations permitting the restaurant to deduct the cost

of breakage (and uniform rental/laundry fees) from their paychecks without request or

                                                 22



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 22 of 25
authorization by the employee (Doc. No. 43-2 at 2) and regularly took these deductions from

Plaintiffs’ paychecks. (See, e.g., Doc. No. 40-5 at 6–32). The failure to follow legal advice from

counsel related to FLSA compliance obligations negates “good faith.” Mumby v. Pure Energy

Servs. (USA), Inc., 636 F.3d 1266, 1270 (10th Cir. 2011) (“While not a complete defense, an

employer may still assert a good-faith reliance on counsel provided it shows ‘(1) a request for

advice of counsel on the legality of a proposed action, (2) full disclosure of the relevant facts to

counsel, (3) receipt of advice from counsel that the action to be taken will be legal, and (4)

reliance in good faith on counsel’s advice.’ (quoting U.S. v. Wenger, 427 F.3d 840, 853 (10th

Cir. 2005) (emphasis added); also citing U.S. v. Bush, 626 F.3d 527, 539 (9th Cir. 2010) (“An

advice-of-counsel instruction requires the defendant to show that he made a full disclosure of all

material facts to his attorney and that he then relied in good faith on the specific course of conduct

recommended by the attorney.”) (internal quotation marks omitted) (emphasis added)).

       More importantly, Mrs. Greene’s declaration testimony is limited to alleged legal advice

regarding compliance with respect to deductions under its “breakage” policy only. (See Doc. No.

43 at ¶ 8). This is a very limited aspect of Artisanal’s multiple FLSA violations alleged in this

case. Mrs. Greene’s declaration does not provide testimony that she consulted an attorney with

respect to any other alleged FLSA violations in this case, including (1) Artisanal’s conceded

violations related to deductions for uniform rental fees, uniform cleaning fees and “check

mistakes” that were charged back to Plaintiffs; (2) Artisanal’s conceded violations related to

improper calculation of Plaintiffs’ overtime; and (3) the FLSA’s tip credit and Artisanal’s notice

obligations under § 203(m). (See id.). Artisanal’s alleged consultation with an attorney on the

limited issue of the legality of its breakage policy cannot establish “good faith” with respect to

all of Plaintiffs’ claims as a matter of law. Copantitla, 788 F. Supp. 2d at 316–17 (finding
                                                  23



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 23 of 25
Defendant’s evidence did not show good faith: “Even though [Defendant’s] consultation with an

accountant constitutes an ‘active step,’ ‘its purpose was plainly not to “ascertain the dictates of

the FLSA” with respect to the issue at hand,’ namely the prerequisites for taking a ‘tip credit’

under the FLSA and the calculation of overtime wages”).

         Mrs. Greene testified in her deposition that she consulted an attorney for the limited

purpose of obtaining legal advice on the legality of Artisanal’s tip pool policy only and that she,

nor any other Artisanal management, sought legal advice regarding any of its many other FLSA

obligations, including those implicated in this case. (Greene Dep. 75:11–76:11, 107:7–11, 109:9–

25). Accordingly, Artisanal has not, and cannot, create a question of fact with respect to its “plain

and substantial burden of persuading the court by proof that his failure to obey the statute was

both in good faith and predicated upon such reasonable grounds that it would be unfair to impose

upon him more than a compensatory verdict.” Brinkley–Obu, 36 F.3d at 357.

   IV.      CONCLUSION

         Because there is no dispute of material fact regarding either Plaintiffs’ failure to pay

minimum wage claim or overtime claim, the Court holds that summary judgment is GRANTED

on both counts. Furthermore, because liquidated damages are the norm in cases in which FLSA

is violated and because Artisanal failed to bear its plain and substantial burden of putting forward

any evidence that could persuade the Court that the failure to obey the statute was both in good

faith and predicated upon such reasonable grounds that it would be unfair to impose upon it more

than a compensatory verdict, the Court holds that Plaintiffs’ request for liquidated damages is

GRANTED.

         IT IS, THEREFORE, ORDERED that:

         1. Plaintiffs’ Partial Motion for Summary Judgment, (Doc. No. 40), is GRANTED.
                                                 24



    Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 24 of 25
  Signed: January 25, 2021




                                25



Case 1:19-cv-00055-MOC-WCM Document 46 Filed 01/25/21 Page 25 of 25
